Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 1 of 15 PageID #: 69



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS
--------------------------------------------------------------------
EXPORT DEVELOPMENT CANADA,                                     |
                                                               |       Civil Case No. 4:19-cv-00207-ALM
                  Plaintiff,                                   |
v.                                                             |
                                                               |
HANOVER SPECIALTIES, INC., d/b/a                               |
VITRITURF,                                                     |
                                                               |
                  Defendant.                                   |
----------------------------------------------------------------




                          DEFENDANT’S MOTION TO CHANGE VENUE



                                     SUMMARY OF ARGUMENT

          Pursuant to 28 U.S.C. § 1404(a), Defendant Hanover Specialties Inc. (“Hanover”)

 moves for an order transferring this action to the US District Court for the Eastern District

 of New York for the 1) convenience of the parties and witnesses, 2 ) to allow Hanover to

 consolidate this matter with a litigation currently pending in the Eastern District of New York

 based on the same facts and circumstances as this present matter and 3) in the interest of justice.

       This is a case about a binder product which is a glue for rubber that was used in numerous

installations by Hanover. Many of these installations were done on the East Coast and are failing.

These failures are resulting in hundreds of thousands of dollars in damages for replacement in

addition to significant damages to the reputation of Hanover, a leader in the industry. Hanover


                                                          1
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 2 of 15 PageID #: 70



was trying to resolve this matter with Les Revetements Polyval Inc. (“Polyval”), a Canadian

corporation and the assignor to Export Development Corporation (“EDC”), also a Canadian

corporation, concerning the defective product that Polyval provided when Polyval took it upon

itself to assign authority to EDC to file suit against Hanover. Hanover has filed a separate action

against Polyval in the Eastern District of New York, which is pending and which is based on the

same facts and circumstances that will arise for all defenses in this matter. This case should be

transferred to The Eastern District of New York – because


           •   The proposed transferee district is the location of Hanover’s corporate
               headquarters and therefore the Hanover’s "home district";
           •   Critical third-party facts and witness for installations that have failed are
               within the subpoena power of the Eastern District of New York, but not the
               Eastern District of Texas;
           •   Even if these critical third-party fact witnesses were willing to appear at trial in
               the Eastern District of Texas, the Eastern District of New York is far more
               convenient for them;
           •   All known witnesses employed and those no longer employed by Hanover are
               located in the Eastern District of New York;
           •   No known third-party fact witnesses are located in the Eastern District of
               Texas;
           •   To preserve judicial economy. An action is currently pending against Polyval
               Inc in the Eastern District of NY under case 2:19-cv-03732. Polyval is the
               assignor to EDC resulting in the present action. Allowing the transfer of this
               matter to the Eastern District of New York will allow Hanover an opportunity to
               consolidate the cases which are based on the same circumstances and facts thereby
               preserving judicial economy


       By contrast, EDC is a Canadian corporation with no connection to this District or State

 and indeed, it would be beneficial to its witnesses, who are largely located in Quebec and New

 York, to have this case transferred to New York.

       Taken together, these facts demonstrate that the interests of justice would be served by

 a transfer to the Eastern District of New York. These same facts also demonstrate that the

 plaintiffs and their witnesses have little cognizable interest in having this action litigated in


                                                2
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 3 of 15 PageID #: 71



 the Eastern District of Texas.

        Because the relevant factors weigh heavily in favor of transferring this action to the

 Eastern District of New York, the Court should exercise its discretion under 28 U.S.C. §

 1404(a) to transfer the action to that forum.

                                     BACKGROUND FACTS

 1.     Parties and Factual Background.

       Plaintiff EDC is a Canadian Crown Corporation with its principal offices and place of

business at 150 Slater St., Ottawa, Ontario, Canada K1A 1K3. EDC is the successor in interest to

Polyval, a Canadian corporation, pursuant to the assignment agreement by and between EDC and

Polyval dated February 14, 2019. Defendant Hanover is a New York corporation and maintains,

with its principal place of business in New York, corporate headquarters in Bohemia, New York

in the Eastern District of New York and has warehouses in various states including Texas. See,

Exhibit 1 hereto, Complaint in NY action; Noskin Decl. at ¶ 2.

                Polyval is Canadian based company engaged in the business of, among

other things, providing high–performance industrial strength protective coatings to its customers

across the globe. Hanover installs (PIP) Poured in Place Safety Surfacing (cushioned, seamless

flooring surfaces for playgrounds and other multi-purpose systems across the country). Hanover

utilizes the polyurethane “binder,” offered by Polyval with other materials to create the rubber

layer of the seamless cushioned surfaces. Polyval’s and Hanover’s business relationship began

in or around 2015. Hanover would rely on the expertise of Polyval for “binder” it required for

the poured in place surfacing Hanover installed. Polyval was aware of Hanover’s use of its

product and would modify its “binder” for Hanover’s needs with the understanding that the

binder must be suitable for the application required: poured in place safety surfacing. Ex. 1, ¶¶7-



                                                 3
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 4 of 15 PageID #: 72



9. Hanover would order the product by telephone and Polyval would send them an invoice. As

relevant to this suit, Polyval billed approximately $541,107 for the binder that it provided to

Hanover and of that approximately 45% of the binder was shipped to New York and 33% of the

binder was shipped to Texas with the remaining binder being sent to other states. Noskin Decl.

at ¶ 5.

          Hanover relied on Polyval, its chemists, its sales personnel and others Polyval employees

to supply a product that was suitable for use in their poured in place safety surfacing. On several

occasions there were issues with the viscosity of the product. On numerous occasions Hanover

would express concern with the “binder” in situations where the poured in place surfacing was

lifting off the ground. Hanover’s customers complained to Hanover orally and in writing, and

Hanover expressed its concern to Polyval. The typical response from Polyval was that “The

binder is the binder and that the problem must be with the installation.” Ex. 1, ¶¶10-12; Noskin

Decl. at ¶ 8.

          After the number of failures started increasing, Hanover conducted in house testing and

discovered that the “binder” supplied by Polyval was not suitable for use in poured in place

safety surfacing, creating a latent defect that would not appear until years after the installation.

Hanover has already repaired jobs where this latent defect had emerged with costs exceeding two

hundred thousand dollars. Hanover does over 300 installations per year and offers a 5-year

warranty and based on the failures brought to Hanover’s attention Hanover expects hundreds of

jobs to fail as a result of the Polyval “binder” with costs of repair to estimated to be in the

millions of dollars. Ex. 1, ¶¶14-15. Most of the failing sites are in New York and its environs.

Noskin Decl. at ¶ 6. Hanover was in discussions with Polyval over the issues it was discovering

in the installations where the Polyval binder was used when Polyval performed an assignment to



                                                  4
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 5 of 15 PageID #: 73



EDC who then filed suit against Hanover in the Eastern District of Texas. A large number of

Hanover employees were involved with Polyval’s binder, including accountants, orderers, and

installers. Approximately twenty-seven Hanover employees have relevant information regarding

the work performed and the materials used by Hanover on these job sites.           The installers

performed the actual work and can testify as to how the work was performed, and what they

experienced using the Polyval binder. Other employees were responsible for packaging and

shipping the materials to the job sites. These employees can testify regarding the quality of the

materials. Other employees are Hanover’s owner, managers and accounting staff.

        Hanover’s potential witnesses are as follows:

Position               Name          Town             of   State      Employment Status
                                     Residence
President              Steven        Frisco                NY         Current
                       Noskin

Ordering               Anthony       Centereach            NY         Current
                       Escandon

Accounting             Ivette        Centereach            NY         Current
                       Escandon

Material               Rubi Hector Central Islip           NY         Current


Installer              Jorge Mejia Westbury                NY         Current


Installer              Brian Mejia   Westbury              NY         Current

Installer              Omar Mejia    Westbury              NY         Current

Installer              Saul   Lopez Westbury               NY         Current


Installer              Jorge     A Amityville              NY         Current
                       Henriquez

Installer              Armando       Westbury              NY         Current
                       Hernandez


                                                  5
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 6 of 15 PageID #: 74



Installer             Erwin          Amityville       NY             Current
                      Hernandez

Installer             Daniel Perez   Hicksville       NY             Current

Installer             John Posillo   Bay Shore        NY             Current

Installer             Joseph         Bellport         NY             Current
                      Poscillo
Installer             Abner          Central Islip    NY             Current
                      Rodriguez
Ordering              Maria          Ronkonkoma       NY             Former
                      Guaquetta

Installer             Henry          Westbury         NY             Former
                      Pacheco
Installer             Tomas          Farmingdale      NY             Former
                      Hernandez
Installer             Marco          Bay Shore        NY             Former
                      Florian

Installer             Alfonzo      Westbury           NY             Former
                      Cano
                      Mendoza
Installer             David Garcia Westbury           NY             Former

Installer             Hector Cruz    Westbury         NY             Former

Installer             Ryan Hayes     Westbury         NY             Former


Installer             Jose Chavez Westbury            NY             Former


Installer             Rafael         Bay Shore        NY             Former
                      Sanchez
Installer             Christopher    Bay Shore        NY             Former
                      VaVargas




        Noskin Decl. at ¶¶ 15-18

 2.             Procedural History.

        Earlier this year, EDC filed this action arising out of the approximately $540,000 that



                                                  6
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 7 of 15 PageID #: 75



Hanover allegedly owed Polyval. See, Exhibit 2 hereto, Complaint in this action. The lawsuit

alleges breach of contract, along with various other common law claims and also a claim for

attorneys’ fees under Tex. Civ. Prac. & Rem. Code § 38.001. Hanover filed an Answer. Around

the same time, Hanover filed an action against Polyval in the Eastern District of New York,

where Hanover is headquartered, also for breach of contract and other common law claims.

Exhibit 1. In this case, the parties exchanged Rule 26(a)(1) disclosures and submitted a joint

report to the Court, which it approved. See, Exhibit 3 hereto, EDC’s Rule 26(a)(1) disclosures.

EDC’s disclosures reflected that their witnesses are virtually all located in New York and

Quebec, Canada, which is about the third of the distance to New York than to Texas, with only

Steven Noskin, Hanover’s owner, and EDC’s attorneys residing in Texas. Mr. Noskin, however,

is willing to fly to New York and has already committed to doing so given Hanover’s case in

New York. Noskin Decl. at ¶¶ 19-21.

                                        ARGUMENT

       1.      Standard for Motions to Change Venue.

       Motions to transfer venue under 28 U.S.C. § 1404(a) require that courts apply a two-

 part test under Section 1404(a): “For the convenience of parties and witnesses, in the

 interest of justice, a district court may transfer any civil action to any other district or

 division where it might have been brought.” Under § 1404(a) the moving party must

 show “good cause” for transfer, and this burden is satisfied “when the movant

 demonstrates that the transferee venue is clearly more convenient.” Realtime Data,

 LLC v. Morgan Stanley, No. 6:09CV326-LED-JDL, 2010 WL 4274576, at *2 (E.D.

 Tex. Oct. 28, 2010) (quoting In re Volkswagen of Am., Inc., 545 F.3d 304, 314 (5th

 Cir. 2008) (en banc).



                                              7
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 8 of 15 PageID #: 76



       To determine whether to transfer venue, the Court must first decide whether this action

“might have been brought” in the district to which transfer is requested. In re Volkswagen

AG, 371 F.3d 201, 203 (5th Cir. 2004). In other words, the Court must determine whether

the judicial district to which transfer is sought would have been a district in which the claim

could have been filed. Id. Specifically, the Court must decide whether the transferee court would

have jurisdiction over the matter. Crenshaw Enterprises, Ltd. v. Irabel, Inc., No. 1:17-CV-

322, 2018 WL 6185991, at *5 (E.D. Tex. Jan. 18, 2018), reconsideration denied, No.

1:17-CV-322, 2018 WL 6220060 (E.D. Tex. Feb. 15, 2018).

       Once the Court determines that the matter could have been filed in the transferee district,

the Court must then decide whether the transferee district is a “clearly more convenient” forum.

Cooktek Induction Sys., LLC v. I/O Controls Corp., No. 4:15-CV-548-ALM, 2016 WL 4095547,

at *2 (E.D. Tex. Aug. 2, 2016). The facts of this case easily satisfy both of these criteria.

        2.       This Case Could Have Been Brought in the Eastern District of New York.

       EDC could have brought this case in the Eastern District of New York. Hanover’s

principal place of business is in Bohemia, New York, which is situated directly in the Eastern

District of New York and therefore the EDC could have filed this lawsuit in that district. Noskin

Decl. at ¶ 2; Cooktek, 2016 WL 4095547, at *2 (noting that the case could have been brought in

the transferee district because the defendant’s place of business was in that district).

        3.       The Convenience of the Parties and Witnesses Warrants Transfer.

                   A. The Private Factors Heavily Point Towards Transfer.

         Because this case “might have been brought” in the Eastern District of New York, this

 Court must then determine whether to exercise its discretion and transfer venue. In determining

 whether to do so, the Court should review “four non-exclusive “private” factors: (1) the relative


                                                  8
    Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 9 of 15 PageID #: 77



    ease of access to sources of proof; (2) the availability of compulsory process to secure the

    attendance of willing witnesses; (3) the cost of attendance for willing witnesses; and (4) all

    other practical problems that make a trial easy, expeditious, and inexpensive.” Cooktek, 2016

    WL 4095547, at *3. These factors all point strongly towards transfer.

           Factors two and three heavily factor transfer. “[These] factors will weigh more heavily

    in favor of transfer when more third-party witnesses reside within the transferee venue.” ATEN

    Int'l Co. v. Emine Tech. Co., 261 F.R.D. 112, 124 (E.D. Tex. 2009). Hanover is headquartered

    in the Eastern District of New York and therefore virtually all of its witnesses, both current and

    former employees, are located in New York.1 Noskin Decl. at ¶¶ 2,14-19. Abstrax, Inc. v. Sun

    Microsystems, Inc., No. 2:07-CV-333, 2009 WL 2824581, at *1 (E.D. Tex. Aug. 28, 2009)

    (finding that the location of the headquarters and witnesses supports transfer).                   These

    employees are required to testify concerning their experience ordering the binder, installing

    surfacing using the binder in question, and the problems that resulted from the defective

    binder. In particular, 11 of Defendant’s anticipated former employee witnesses live in New

    York within 100 miles of the Eastern District of New York courthouse. It would be much more

    convenient for these witnesses to travel to the Eastern District of New York, within which they

    already reside, rather than travel to this Court well over 1,000 miles away. Further, the Eastern

    District of New York can subpoena these individuals, which this Court cannot do. Id. (noting

    that whether witnesses are within 100 miles of the transferrer and transferee venues is relevant

    to determining the convenience of the witnesses).         The fact that the Eastern District of New

    York has subpoena power while this Court does not also favors transfer. Id. (noting that the


1
 The lone witness living in Texas is Steven Noskin, Hanover’s owner, who regularly travels to New York and has
committed to do so for this lawsuit.


                                                      9
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 10 of 15 PageID #: 78



 “100 mile rule favors transfer (with differing degrees) if the transferee venue is a shorter

 average distance away from witnesses than the transferor venue.”)           In addition, EDC’s

 anticipated witnesses identified in their Rule 26(a)(1) disclosures all largely live in Canada or

 New York, with the lone exceptions being Hanover’s owner, who has committed to traveling to

 New York, and EDC’s attorneys whose convenience is not considered on a motion to transfer

 venue. See, Ex. 3, Noskin Decl. at ¶ 19. TiVo Inc. v. Verizon Commc'ns, Inc., No. 2:09-CV-

 257, 2010 WL 11468564, at *6 (E.D. Tex. Sept. 17, 2010) (“The parties’ attorneys are not a

 factor to be considered for transfer purposes”). Finally, no third-party witness resides in this

 District. These facts all support transfer.

        Considerations of expense also significantly favor transfer. If Hanover’s witnesses have

to testify before this Court, Hanover or the witnesses will have to pay extensive costs, including

airfare and possibly multiple days of hotel lodging. Further, Hanover will lose significant

productivity if over a dozen employees have to travel to this Court because travel time alone will

take up more than a day. Perhaps more importantly, the former employees that Hanover intends

to call as witnesses will likely have to take off time from work, which may be a significant cost

to them. By contrast, virtually all of these costs can be saved if Hanover’s witnesses testify in

New York where they live. Notably, even EDC’s witnesses are located much more closely to the

courthouse in New York than this Court. EDC’s primary witnesses are located in Quebec, which

is fewer than 500 miles from New York, but over 1,500 miles from this Court. Noskin Decl. at ¶

20. This disparity is significant and allowing these witnesses to testify in New York will save

EDC and its witnesses substantial expense.       Accordingly, these two factors strongly favor

transfer.

        Equally favoring transfer is the fourth factor, which analyzes the practical problems



                                               10
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 11 of 15 PageID #: 79



involved in transferring the case. “Practical problems include those that are rationally based on

judicial economy.” ATEN Int'l Co. v. Emine Tech. Co., 261 F.R.D. 112, 125 (E.D. Tex. 2009).

“For the past half century, a number of courts, including the Fifth Circuit, have held that the

existence of related litigation in a transferee court is a factor that weighs strongly in favor of a

transfer.”   Realtime Data, LLC v. Morgan Stanley, No. 6:09CV326-LED-JDL, 2010 WL

4274576, at *5 (E.D. Tex. Oct. 28, 2010). Here, Hanover has filed an action in the Eastern

District of New York against Polyval, EDC’s assignor, which involves identical facts and legal

issues as the case here. Ex. 1. Hanover picked this forum because it is headquartered in the

Eastern District of New York, almost all of its witnesses reside there, Polyval is closer to New

York than Texas, and crucially, a plurality of the binder that Polyval shipped to Hanover –

approximately 45% – was shipped to New York, while only approximately 33% was shipped to

Texas. Further, most of the failing sites are in the Eastern District of New York. Noskin Decl. at

¶¶ 5-6, 14-18. As such, the Eastern District of New York was natural choice of venue. By

contrast, EDC has no connection to Texas and no good reason to bring this case here. It is a

resident of Canada, its key witnesses live in Canada and New York, and a much smaller

percentage of Polyval’s goods were shipped to Hanover in Texas than to New York.

Accordingly, this factor supports transfer.

         Finally, the first factor, the availability of records, supports transfer as well.   All of the

 relevant documents, including invoices, correspondence, and similar documentation, are located

 in New York or potentially Canada. Noskin Decl. at ¶¶ 5, 7, 8, 13. To the extent that these

 documents can be produced electronically, “whether documents may be produced electronically

 is no longer relevant in the convenience analysis.” ATEN Int'l Co. v. Emine Tech. Co., 261

 F.R.D. 112, 124 (E.D. Tex. 2009). Further, the failing sites are largely located in New York or



                                                  11
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 12 of 15 PageID #: 80



nearby. Noskin Decl. at ¶ 6. Accordingly, this factor also favors transfer.

                  B. The Public Factors Point Towards Transfer.

       The Court must also review various “public factors” in determining whether to transfer a

case. “The Fifth Circuit applies four non-exclusive public interest factors in determining a §

1404(a) venue transfer question: (1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflicts of law or the application of foreign law.” Cooktek, 2016 WL

4095547, at *2.

       In reviewing the administrative difficulties, courts look at the standard wait time in the

various districts. Cooktek, 2016 WL 4095547, at *2. Although it appears that there is a longer

wait time from filing to trial in the Eastern District of New York, the time from filing to

disposition        is        similar        in        the        two          districts.    See,

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2019.pdf (8.7

months in the Eastern District of Texas, 8.6 in the Eastern District of New York). In any event,

“this factor is the most speculative, and in situations where several relevant factors weigh in

favor of or against transfer and others are neutral, the speed of the transferee district court

should not alone outweigh all of those other factors.” Deep Green Wireless LLC v. Ooma, Inc.,

No. 2:16-CV-0604-JRG-RSP, 2017 WL 679643, at *6 (E.D. Tex. Feb. 21, 2017) (internal

quotations omitted). Accordingly, this factor is neutral.

       The local interests point toward transfer. Hanover is headquartered in the Eastern

District of New York, and the claims in this case – that Hanover refuses to pay its vendors –

affect Hanover’s reputation. SynQor, Inc. v. Ericsson Inc., No. 2:11-CV-54-DF, 2012 WL



                                                 12
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 13 of 15 PageID #: 81



12903079, at *6 (E.D. Tex. Feb. 6, 2012) (noting that a claim regarding the reputation of the

defendant establishes that the localized interest should be decided in the home district); IDQ

Operating, Inc. v. Aerospace Commc'ns Holdings Co., No. 6:15-CV-781, 2016 WL 5349488, at

*8 (E.D. Tex. June 10, 2016), report and recommendation adopted sub nom. Armor All/STP

Prod. Co. v. Aerospace Commc'ns Holdings Co., Ltd, No. 6:15CV781, 2016 WL 5338715 (E.D.

Tex. Sept. 23, 2016) (“Local interest may favor transfer when the transferee venue is home to a

party because the suit may call into question the reputation of individuals that work and conduct

business in the community.”). This factor therefore supports transfer.

       The familiarity of the Eastern District of New York with the relevant law and the

avoidance of conflicts of law also point towards transfer. EDC asserts largely common law

claims in this matter, and similar claims are regularly adjudicated in the Eastern District of New

York. The only Texas-specific claim in this lawsuit is EDC’s claim for attorneys’ fees under

Tex. Civ. Prac. & Rem. Code § 38.001. Although Hanover intends to argue that this statute

does not apply in this case because the alleged oral contracts between it and EDC were formed

in New York, the Eastern District of New York can adjudicate such claims. See, e.g., Phillips

66 Co. v. TNT Petroleum, Inc., No. 15CV5938DRHSIL, 2017 WL 765884, at *6 (E.D.N.Y.

Feb. 2, 2017) (awarding attorneys’ fees under § 38.001). Accordingly, these factors point

towards transfer.

                                        CONCLUSION

       This case does not belong in the Eastern District of Texas. It belongs in the Eastern

District of New York. A transfer to the Eastern District of New York would square with

both common sense and fundamental fairness, particularly when the key third-party witnesses

in this case are within the subpoena power of that Court (in contrast to this Court). All of



                                               13
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 14 of 15 PageID #: 82



Hanover’s current employees and those no longer employed by Hanover, identified to date,

that could provide critical testimony on Hanover's claims work in the Eastern District of

New York. Finally, no known third-party witnesses reside in this District.

       For all these reasons, the Court should exercise its discretion and transfer this case to

 the Eastern District of New York.

Dated: New York, New York
       August 13, 2019                     Respectfully submitted,

                                           _________/s/__________________
                                           Michael Taubenfeld (admitted pro hac vice)
                                           Counsel for Defendant
                                           FISHER TAUBENFELD LLP
                                           225 Broadway, Suite 1700
                                           New York, NY 10007
                                           Tel. 212-571-0700
                                           Fax 212-505-2001
                                           Email: michael@fishertaubenfeld.com

                                           ATTORNEYS FOR DEFENDANT




                                              14
Case 4:19-cv-00207-ALM Document 20 Filed 08/13/19 Page 15 of 15 PageID #: 83



                                   Certificate of Conference

The undersigned certifies that on July 1, 2019, counsel for Defendant conferred with counsel for
Plaintiff regarding the content of this motion, and counsel for Plaintiff subsequently refused to
consent to Defendant’s request.

                                     Certificate of Service

I certify that a true and correct copy of the foregoing document was served in accordance with
the Federal Rules of Civil Procedure on August 13, 2019, via CM/ECF, on the following:

Anthony J. Bégon, Esq.
State Bar No. 24092109
2323 Ross Avenue, Suite 1900
Dallas, Texas 75201
Telephone: (214) 740-1400
Telecopy: (214) 740-1499
abegon@bellnunnally.com

ATTORNEYS FOR PLAINTIFF


/s/ Michael Taubenfeld
Michael Taubenfeld




                                               15
